Daly, F. J.
There were but seven items in this case, under one date. Substantially, there were but two: putting in gas-pipes per contract, $54; plumbing work by contract, $80. The remainder were a few items of extras added to the plumbing work; and, with one exception, a marble top to wash-basin,. *259$10, they were trifling in amount. Within the decisions, this was not a- case for a reference. (Smith a. Brown, 3 How. Pr., 9; Swift a. Wells, 2 Ib., 79; Miller a. Hooker, Ib., 171; Parker a. Snell, 10 Wend., 577; Van Rensselaer a. Jewett, 6 Hill, 373.)
Hilton and Beady, JJ., concurred.
Order reversed.